DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 are directed to a method (i.e., a process). Accordingly, claims 1-7 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 6 includes limitations that recite at least one abstract idea.  Specifically, independent claim 6 recites:
6. A method for determining a haplotype of an HLA locus, the method comprising: a) obtaining sequence reads from one or more HLA genes; b) mapping the sequence reads to one or more reference allele sequences; c) partitioning all the mapped reads into two sets, wherein the first set contains all the reads that can be mapped to the selected reference allele sequence and the second set contains the rest of the reads;  8WO 2018/112348PCT/US2017/066682 d) computing the CUR at each position based on the second set of reads that cannot be mapped to selected alleles; and determining the haplotype of the HLA gene wherein the haplotype is the allele that results in the lowest CUR.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because obtaining data, analyzing data (i.e., mapping, partitioning), performing calculations (i.e., computing the CUR), and determining a haplotype amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The claims do not recite additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. 
Claims 2-5 and 7 are ultimately dependent from Claim(s) 1 and 6 and include all the limitations of Claim(s) 1 and 6. Therefore, claim(s) 2-5 and 7 recite the same abstract idea. Claims 2-5 and 7 describe further limitations regarding determining whether the CUR is within the noise level of the target genomic region, plotting the CUR in a coverage plot, type of gene, and wherein the CUR is reduced to the noise level. These are all just further describing the abstract idea recited in claims 1 and 6, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to obtaining sequence reads and determining the haplotype of the HLA gene wherein the haplotype is the allele that results in the lowest CUR, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-7 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation "the first set" in line 5 of claim 1 and line 4 of claim 6.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 6 recite the limitation "the second set" in in line 6 of claim 1 and line 5 of claim 6.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 6 recite the limitation "the second set of reads that cannot be mapped to selected alleles" in lines 8-9 of claim 1 and lines 7-8 of claim 6.  There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites the limitation "the selected reference sequence" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 7 recite the limitation "the noise level" in in line 2 of claim 2, and line 1 of claim 7.  There is insufficient antecedent basis for this limitation in the claims.
Claim 2 recites the limitation "the target genomic region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the selected reference allele sequence" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 recite the limitation "the CUR" in in line 7 of claim 6 and line 1 of claim 7.  There is insufficient antecedent basis for this limitation in the claims.
Claim 6 recites the limitation "the lowest CUR" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the HLA gene" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-5 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewey et al. (US 2013/0073217 A1).
(A) Referring to claim 1, Dewey discloses a method for computation of coverage of unexplained reads (CUR) comprising the steps of (para. 12-13 of Dewey): 
a) obtaining sequence reads from a gene of interest (para. 12-13 of Dewey; short sequence reads from massively parallel sequencing of individuals are aligned and mapped to the population specific reference genome which most closely recapitulates self-identified ethnicity); 
b) mapping the sequence reads to one or more reference allele sequences (para. 13 of Dewey; 1) short sequence reads from massively parallel sequencing of individuals are aligned and mapped to the population specific reference genome which most closely recapitulates self-identified ethnicity, and 2) genetic variation in sequenced individuals is cataloged by comparison of mapped sequence data from individuals to the population specific major allele at that genomic position.); 
c) partitioning all the mapped reads into two sets, wherein the first set contains all the reads that can be mapped to the selected reference sequence and the second set contains the rest of the reads (para. 65, 66, 95-98, 172 and Fig.41 of Dewey); and 
d) computing the CUR at each position based on the second set of reads that cannot be mapped to selected alleles (para. 12, 97, 98, and Fig. 41 of Dewey; Shown in FIG. 41 are charts for paired end short reads that were mapped to NCBI reference genome 37.1 as described in the supplementary methods. Shown in FIG. 41A is the percentage of total chromosome length (including positions not covered by the reference sequence) successfully genotyped in all four individuals in the family quartet (Chromosome 23=X chromosome, chromosome 24=Y chromosome). Shown in FIG. 41B is a chart of Haploid depth of coverage by chromosome and individual at each successfully genotyped position.).
(B) Referring to claim 2, Dewey discloses further comprising determining whether the CUR is within the noise level of the target genomic region (para. 101-103 of Dewey).
(C) Referring to claim 3, Dewey discloses further comprising plotting the CUR in a coverage plot using bars, lines or symbols together with coverage of the selected alleles to determine if a real allele is missed and/or a wrong allele is selected (para. 28, 97, & 98 and Fig. 41 of Dewey).
(D) Referring to claim 4, Dewey discloses wherein the gene of interest is an HLA gene (para. 174 of Dewey).
(E) Referring to claim 5, Dewey discloses wherein the gene of interest is not an HLA gene (para. 72 & 76 of Dewey).
(F) Referring to claim 6, Dewey discloses a method for determining a haplotype of an HLA locus, the method comprising (para. 83 & 84 of Dewey): 
a) obtaining sequence reads from one or more HLA genes (para. 12-13 & 172-174 of Dewey; short sequence reads from massively parallel sequencing of individuals are aligned and mapped); 
b) mapping the sequence reads to one or more reference allele sequences (para. 13 of Dewey; 1) short sequence reads from massively parallel sequencing of individuals are aligned and mapped to the population specific reference genome which most closely recapitulates self-identified ethnicity, and 2) genetic variation in sequenced individuals is cataloged by comparison of mapped sequence data from individuals to the population specific major allele at that genomic position.); 
c) partitioning all the mapped reads into two sets, wherein the first set contains all the reads that can be mapped to the selected reference allele sequence and the second set contains the rest of the reads (para. 65, 66, 95-98, 172 and Fig.41 of Dewey);
d) computing the CUR at each position based on the second set of reads that cannot be mapped to selected alleles (para. 12, 97, 98, and Fig. 41 of Dewey; Shown in FIG. 41 are charts for paired end short reads that were mapped to NCBI reference genome 37.1 as described in the supplementary methods. Shown in FIG. 41A is the percentage of total chromosome length (including positions not covered by the reference sequence) successfully genotyped in all four individuals in the family quartet (Chromosome 23=X chromosome, chromosome 24=Y chromosome). Shown in FIG. 41B is a chart of Haploid depth of coverage by chromosome and individual at each successfully genotyped position.); and 
determining the haplotype of the HLA gene wherein the haplotype is the allele that results in the lowest CUR (para. 16-18, 72, 109-112, & 174 of Dewey; determine long-range haplotypes for families).
(G) Referring to claim 7, Dewey discloses wherein the CUR is reduced to the noise level (para. 162-164 of Dewey).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686